OPINION OF COURT.
The following is taken, verbatim, from the opinion.
VICKERY, J.
It must be remembered, in this case, that Mrs. Keller had made this contract and the child was in her support, care, control and custody and it does not appear why the suit was not brought against the mother. She surely was responsible for this obligation, in view of the decision upon this proposition, namely, Rowland v. State, 32 Oh. Ap. 75.
We are not unmindful of the fact that this was a criminal case and the decree of divorce in that case, in so many words, released the father from any further liability. We are likewise not unmindful of the fact that this court, to wit, the Third District, recognized the duties imposed by a father to maintain his children in case of necessities, even where there had been a divorce, but we think that this case and others are authority for the doctrine that this sort of a suit could not be predicated against the father.
Under the rules of the law and the evidence in this case, we do not think a suit could be planted against the father.
(Sullivan, PJ., and Levine, J., concur.)